Title: To Benjamin Franklin from Sartine, 26 May 1779
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


A Versailles le 26. May 1779;
J’ai recu, Monsieur, la lettre que vous m’avez fait l’honneur de m’ecrire au sujet du Brigantin du Sr. Giddins, de Newbury qui a été coulé a fond pour méprise sous une Batterie de la Guadeloupe. Sur le compte que j’ai rendû au Roy de cet accident et de votre demande en faveur de ce Capitaine, Sa Majesté a bien voulû lui accorder une indemnité proportionnée à sa perte, et j’ai chargé les Administrateurs de la Colonie de la régler d’après les connoissances locales qu’ils se procureront. Je joins ici le Duplicata de ma dépêche que je vous prie de vouloir bien faire passer au Sr.  afin qu’il la présente lui même aux Administrateurs. Les Etats-Unis trouveront dans cette décision du Roy une nouvelle preuve de la bienveillance de Sa Majesté.
J’ai l’honneur d’etre avec un Sincere attachement, M, votre très humble &c.
A M. franklin Ministre plenipotentiaire des Etats unis de l’Amerique à Passy
